COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Courtney Nixon

Appellate case number:      01-13-00842-CV

Trial court case number:    09-FD-2160

Trial court:                County Court at Law No. 2 of Galveston County

       On October 3, 2013, relator, Courtney Nixon, filed a petition for a writ of
mandamus and an emergency motion for temporary stay, requesting that “the Court stay
all proceedings and temporary orders in the underlying matter pending its determination
of and ruling on Relator’s” petition. Relator’s motion for temporary relief is denied.
       Further, the Court requests that the real party in interest respond to the petition for
writ of mandamus. The response, if any, is due Friday, October 18, 2013.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court


Date: October 4, 2013